ROBERT P. SMITH, Jr., Judge.
We find in Dr. Dennis’ testimony and reports substantial competent evidence that, due to her 1976 and 1978 industrial accidents, claimant is unable in the physician’s opinion to return to work. Claimant’s attempts at employment, which she abandoned due to pain associated with her industrial injuries, might properly have been regarded by the deputy not as evidence of her employability but as evidence of her inability to work, excusing a further work search. The consequent finding of a change in condition, the predicate of the modification order, is therefore sustained. However, we remand this cause for further proceedings so that the deputy may correct his incorrect findings regarding claimant’s compensation rate.
AFFIRMED but REMANDED.
BOOTH and WIGGINTON, JJ., concur.